Citation Nr: 9915959	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for carcinoma of the right 
lung as a result of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to January 
1954.  

In a September 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for carcinoma of the right lung as a result of 
exposure to mustard gas to the Regional Office (RO) for 
additional development of the record.  The requested 
development having been completed and a supplemental 
statement of the case having been issued, the case has now 
been returned to the Board for appellate consideration.



FINDING OF FACT

There is no competent medical evidence of mustard gas 
exposure during service,  and the veteran has not presented 
or identified competent medical evidence linking carcinoma of 
the right lung to exposure to mustard gas during service.  



CONCLUSION OF LAW

The claim for service connection for carcinoma of the right 
lung as a result of exposure to mustard gas is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection based on chronic effects of exposure to 
mustard gas may be granted where there has been full-body 
exposure to nitrogen or sulfur mustard during active military 
service together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (except 
mesothelioma), squamous cell carcinoma of the skin, chronic 
laryngitis, bronchitis, emphysema, asthma, chronic 
obstructive pulmonary disease, or acute nonlymphocytic 
leukemia.  38 C.F.R. § 3.316 (1998). 

Notwithstanding the above, the threshold question that must 
be resolved with regard to each claim is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If he has 
not, his appeal fails as to that claim, and VA is under no 
duty to assist him in any further development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Without addressing whether the first and third requirement 
under Caluza is satisfied, the second requirement for a well-
grounded claim under Caluza has not been met.  As noted 
above, the second requirement is evidence of a disease or 
injury in service.  In this claim, the only pertinent 
"disease or injury" in service would be mustard gas 
exposure.  Therefore, there must be evidence of mustard gas 
exposure in service for the claim to be well grounded.  It is 
clear that the evidence of mustard gas exposure, or any 
evidence offered in support of any claim, must be competent 
evidence.  See Grottveit, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In this action there is no competent evidence of in-service 
mustard gas exposure. There is no evidence in the available 
service medical records of any in-service mustard gas 
exposure, nor is there evidence of such exposure from the 
service department.  The veteran's separation examination 
dated in January 1954 is silent for any indications of 
mustard gas exposure.  The National Personnel Records Center 
(NPRC) informed the RO pursuant to an earlier claim that the 
veteran's records were apparently destroyed in the fire at 
the center in July 1973.  Where service medical records have 
been destroyed or lost, the Department of Veterans Affairs 
(VA) has a duty to advise the claimant to obtain other forms 
of evidence.  Smith v. Brown, 10 Vet. App. 44 (1996); Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992).  In a letter dated 
in May 1993, the RO asked the veteran to provide treatment 
information, physician information, and statements from 
others who participated in mustard gas testing or who knew of 
his exposure.  In a September 1998 letter, the veteran stated 
he did not go to the doctor when he was exposed to mustard 
gas while on active duty.  The record is silent for any 
statements from service associates, and the veteran has not 
identified any additional treatment records or physicians.  

Of record is a memorandum dated in April 1993 from the 
Lieutenant Colonel of the Secretary of the General Staff for 
the Department of the Army reflecting that the department 
held medical records of U.S. Army individuals who 
participated in chemical testing during the years 1955 
through 1975, that a search was conducted for information 
regarding the veteran, and it was verified that they did not 
have any information on him.  In August 1993, the Department 
of the Army, U.S. Army Chemical and Biological Defense 
Command, indicated that it had no information pertaining to 
the veteran regarding mustard gas exposure.  A copy of a 
section of the 1944 training manual on the use of smokes and 
lacrimators in training was enclosed.  It was related that 
the enclosed section described the gas chamber exercise, the 
purpose of the exercise and the chemical used during those 
exercises and basic training.  It was further related that 
although the document was dated in 1944, it accurately 
described the training exercises for later years.  The 
document reflects that chloroacetophenone and chlorine were 
used in the gas chamber exercise, and the soldiers entered 
the chamber from one to four times during the course of 
training.  It was indicated that that the mask might have 
been removed at some point during the gas chamber exercise.  

The veteran's claim essentially rests on his assertion that 
he was exposed to mustard gas during active service.  The 
veteran claims he was exposed to mustard gas by participation 
in exercises during basic training.  In his substantive 
appeal dated in April 1994, the veteran stated that during 
basic training gas chamber exercises, the drill instructor 
had them remove their mask to smell the mustard gas.  
However, the Board notes that the veteran, as a lay person 
without specialized scientific or medical knowledge, is not 
competent to testify that he was exposed to mustard gas in 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 495.

As previously noted, a search of records of gas exposure was 
conducted with the RO requesting information from the U.S. 
Army Chemical and Biological Defense Command.  However, that 
agency could not confirm that the veteran was exposed to 
mustard gas.  In fact, in the response provided by the 
agency, it was explained that the veteran was likely exposed 
to chlorine or chloroacetophenone.  The available service 
medical records do not show complaints, diagnosis, or 
treatment for any mustard gas exposure or related ailment.  
Furthermore, post-service medical records contain no clinical 
evidence reporting any post-service medical condition as 
having resulted from exposure to mustard gas or even of a 
medical history of alleged exposure provided by the veteran.  

All competent sources of mustard gas exposure information 
have reported that they have no information that the veteran 
was exposed.  Additionally, the veteran has not submitted any 
statements from service associates or other evidence to 
support his claim of exposure to mustard gas.  As there is no 
competent evidence of in-service mustard gas exposure, the 
veteran's claim must be denied as not well grounded.  Caluza, 
7 Vet. App. at 506.  Additionally, the Board notes there is 
no medical evidence of record which links the veteran's 
carcinoma of the right lung to service, or any incident 
thereof.  



ORDER

Service connection for carcinoma of the right lung as a 
result of exposure to mustard gas is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

